Citation Nr: 1733348	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-29 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army on active duty from June 1968 to January 1970.  His service included deployment to the Republic of Vietnam; he is a combat veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

Additional treatment records have been associated with the claims file since the last adjudication of this appeal by the agency of original jurisdiction (AOJ) in a September 2013 statement of the case (SOC).  As the Board is reopening and granting the claim of service connection for left ear hearing loss, the Veteran is not be prejudiced by initial consideration of this evidence by the Board.  The increased rating claim for right ear hearing loss will be remanded for further development; included in that development will be readjudication of the claim by the AOJ, to include consideration of this new evidence.

The issue of entitlement to a compensable rating for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for left ear hearing loss was denied in a July 2008 rating decision on the basis that the disability was not related to active service.  The Veteran appealed, and the claim was denied for the same reason in a January 2010 SOC.  The appeal was not perfected to the Board and it became final.  

2.  Evidence received since the July 2008 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for left ear hearing loss.

3.  The Veteran has a current diagnosis of left ear sensorineural hearing loss.

4.  The Veteran's left ear sensorineural hearing loss is related to military noise exposure incurred in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for left ear hearing loss have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for left ear sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Request to Reopen 

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

Service connection for left ear hearing loss was denied in a July 2008 rating decision on the basis that the disability was not related to active service.  The Veteran appealed, and the claim was denied for the same reason in a January 2010 SOC.  The appeal was not perfected to the Board and it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103.  New and material evidence was not received prior to the expiration of the appeal period.  38 C.F.R. § 3.156(b).  

Since the last final denial in July 2008, the Veteran submitted an etiological opinion from his private physician, Dr. J.S.  The doctor wrote that the Veteran was exposed to extremely loud noises during his service in the armed forces, he has experienced hearing problems for many years, and his audiograms are consistent with severe noise-induced acoustic trauma.  The doctor concluded that the Veteran's noise-induced sensorineural hearing loss was the result of his military service.

As this etiological opinion was not of record at the time of the prior denial, it is new.  As it provides a link between the Veteran's current left ear hearing loss disability and his military service, it is material to the claim.  New and material evidence having been received, the request to reopen the claim of service connection for left ear hearing loss is granted.  38 C.F.R. § 3.156; see Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board will proceed to address the merits of the claim; as the Board is granting service connection the Veteran is not prejudiced by this action.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Board acknowledges that the regulatory provisions pertaining to combat veterans, 38 C.F.R. § 3.304(d), and continuity of symptomatology, 38 C.F.R.          § 3.303(b); Fountain v. McDonald, 27 Vet. App. 258, 264 (2015) (sensorineural hearing loss is considered a chronic disease under § 3.309(a)), are applicable to this appeal and favorable to the Veteran's claim; however, the Board will not address them as it is able to grant the claim on a direct basis.

The Veteran seeks service connection for left ear hearing loss.  For the reasons that follow, the Board finds that service connection is warranted.

July 2008 and January 2013 VA examination reports show that the Veteran has a current diagnosis of left ear sensorineural hearing loss.  The auditory findings obtained from objective testing during the examinations satisfy the requirements of 38 C.F.R. § 3.385; the Veteran's left ear hearing loss is considered a chronic disease for VA purposes.  

The Veteran's February 1968 entrance medical examination shows normal hearing in the left ear.  His January 1970 separation medical examination shows an increase in left ear hearing impairment, although still within normal limits.  The other service treatment records do not show any complaints of or treatment for a hearing problem during active service.

The Veteran has asserted that his hearing has been a problem since active service.  He reported that while serving in the Republic of Vietnam, he was exposed to noise from artillery fire, gun fire, explosions, and helicopters.  He reported that he was not provided, and did not use, hearing protection during this time.  He also reported to experiencing ringing in his ears and a reduction of hearing (mostly in the left ear) for a period of three days following combat with the enemy.  In support of his assertions, the Veteran submitted photographs purportedly showing him posing with machine guns and trucks in the Republic of Vietnam.  The Board finds that the Veteran's assertions are consistent with the circumstances of his service, and, in the absence of clear evidence to the contrary, they are credible.  The Board also notes that the Veteran is competent to relate his personal experiences during service, as well as experiencing readily observable symptoms such as loss of hearing acuity and ringing of the ears.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

In July 2008, the Veteran underwent a VA audiological examination.  As noted above, the auditory findings from objective testing during the examination did show left ear sensorineural hearing loss.  The examiner opined that it is at least as likely as not that the Veteran's hearing loss, at least in his right ear, is related to his military noise exposure because he had documented high frequency hearing loss noted for his right ear at the time of his discharge from the army.

In a September 2009 letter, Dr. J.S. wrote that the Veteran suffered acoustic trauma while serving in the Republic of Vietnam and that he had a documented sensorineural hearing loss on his separation examination from service.  He wrote that the Veteran's hearing loss has worsened over the years, and it was his opinion that the hearing loss was caused by the Veteran's service in the Republic of Vietnam.

In December 2013 letter, Dr. J.S. reiterated his belief that the Veteran's hearing loss was related to his military service; however he expanded upon his rationale.  To this end, the doctor noted that the Veteran was exposed to extremely loud noises while serving in the armed forces, and his audiograms were consistent with severe noise-induced acoustic trauma.

Based on consideration of all of the evidence of record, the Board finds that there is a nexus between the Veteran's current left ear sensorineural hearing loss and his military noise exposure.  The Board's conclusion is supported by the private linkage opinions provided by Dr. J.S.  When considered together, the opinions provide a persuasive rationale that considers the nature of the Veteran's disability, the terms of his military service, as well as his lay statements.  The existence of a nexus is further supported by the Veteran's own statements.  His statements pertaining to experiencing a loss of hearing acuity during active service and since discharge from service are competent and credible.  See Layno, 6 Vet. App. at 469-70 (lay evidence is competent to establish features or symptoms of injury or illness); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (discussing the competency of lay evidence in the context of the disease tinnitus).  With regard to the linkage opinion provided by the July 2008 VA examiner, the Board finds that it does not explicitly address left ear hearing loss and therefore does not weigh against the claim.  Indeed, the opinion provides favorable support for a nexus between the Veteran's right ear hearing loss and his active service; however, it is, at worst, silent with regard to the etiology of the left ear hearing loss.  

In summary, the Board finds that the Veteran has a current diagnosis of left ear sensorineural hearing loss and that this disability is related to his in-service noise exposure from the Republic of Vietnam.  Service connection for left ear sensorineural hearing loss is warranted.


ORDER

The petition to reopen the claim of service connection for left ear hearing loss is granted.

Service connection for left ear sensorineural hearing loss is granted.


REMAND

The Veteran seeks a compensable rating for his right ear hearing loss.  The most recent VA audiological examination was conducted in January 2013, and the Veteran's representative has asserted that a new, contemporaneous VA examination should be obtained to determine the current severity of the disability.  Upon review of the record, the Board notes that an October 2013 private audiological evaluation shows a worsening of puretone thresholds in the right ear relative to that found during the January 2013 VA examination; thus, there is evidence that there has been a material change in the level of disability.  Accordingly, remand is warranted to schedule a VA examination.  38 C.F.R. § 3.327(a); Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997) (citing Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his hearing loss.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative private treatment records.  All efforts to obtain identified records must be fully documented in the file.  If such records are not found, the Veteran's claims file must be clearly documented to that effect and he should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination to determine the current severity of his hearing loss.  The examiner must review the entire claims file in conjunction with the examination.  All appropriate diagnostic testing should be conducted, to include puretone threshold and speech recognition using the Maryland CNC word list.  In addition to the objective test results, the examiner should also describe the functional effects of the Veteran's hearing loss.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


